UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-12619 A.Full title of the plan and address of the plan, if different from that of the issuer named below: RALCORP HOLDINGS, INC. SAVINGS INVESTMENT PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: RALCORP HOLDINGS, INC. SUITE 2900 ST. LOUIS, MISSOURI 63101 RALCORP HOLDINGS, INC. SAVINGS INVESTMENT PLAN Table of Contents Page Statements of Net Assets Available for Benefits 1 Statements of Changes in Net Assets Available for Benefits 2 Notes to Financial Statements 3 Supplemental Schedule of Assets (Held at End of Year) 8 Reports of Independent Registered Public Accounting Firms 9 Signature 10 Exhibits 11 RALCORP HOLDINGS, INC. SAVINGS INVESTMENT PLAN Statements of Net Assets Available for Benefits December 31, Assets Investments $ $ Employer contributions receivable Participant contributions receivable Total assets Liabilities Fees payable Corrective distributions payable Total liabilities Net Assets Available for Benefits $ $ See accompanying Notes to Financial Statements. 1 RALCORP HOLDINGS, INC. SAVINGS INVESTMENT PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2009 Investment income Net appreciation in fair value of investments $ Interest and dividend income Total investment income Contribution additions Employer Participants Rollovers Total contribution additions Deductions Benefits paid to participants ) Corrective distributions ) Other deductions ) Total deductions ) Net Increase in Net Assets before Transfers Transfers Asset transfers in Net Increase in Net Assets Available for Benefits Net Assets Available for Benefits: Beginning of year End of year $ See accompanying Notes to Financial Statements. 2 RALCORP HOLDINGS, INC. SAVINGS INVESTMENT PLAN Notes to Financial Statements Note 1 – Description of Plan The following description of the Ralcorp Holdings, Inc. (Ralcorp or the Company) Savings Investment Plan (the Plan) provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. Purpose.The Plan is a defined contribution Plan whose purpose is to permit deferrals of compensation by eligible employees of the Company and its subsidiaries to enable them to share in the Company’s performance through participation in the Ralcorp Stock Fund and to provide them with an attractive, convenient vehicle for accumulating capital for their future economic security. The Plan is subject to certain provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).The Plan is designed to meet ERISA’s reporting and disclosure and fiduciary responsibility requirements, as well as to meet the minimum standards for participation and vesting. Eligibility.All regular sales, administrative and clerical employees, and certain production employees, depending on the terms and conditions of employment, who receive regular compensation from a payroll in the United States, and certain expatriate employees are eligible to participate to the extent permitted by the Plan or applicable law.Employees are generally eligible at date of hire. Administration.The Plan is administered by the Company.Except as to matters required by the terms of the Plan to be decided by the Company’s Board of Directors (the Board), the Company’s Benefits Administration Committee has the right to interpret the Plan and to decide certain matters arising under the Plan.The Board has designated the Company’s Employee Benefits Trustees Committee (the EBTC) as having certain rights and obligations to control and manage Plan assets, to select investment funds available for investment by Plan participants, and to appoint and remove the trustee and any investment managers retained in connection with the investment of Plan assets.Certain Plan expenses are paid by the Company. Contributions.The pre-tax contribution amount, Roth contribution (after tax), or combination of pre-tax contribution and Roth contribution, was limited to $16,500 for 2009, and a catch-up contribution for individuals aged 50 or over was limited to $5,500 per calendar year.Subject to such limitations, participants may generally make basic Roth or pre-tax contributions of 2% to 50% of their compensation, in 1% increments. Participant contributions may be invested in any of the available investment funds.Participant contributions and earnings thereon are vested and non-forfeitable from the time made. The Company generally contributes 100% of the first 6% of pay contributed for certain administrative employees.Company matching contributions and earnings thereon vest at a rate of 25% for each year of credited Company service by the participant. Employees of several of the Company’s production facilities are subject to different pre-tax limits and matching contribution levels.In addition, certain production employees receive non-matching Company contributions. Investment of Funds.All contributions will be deposited by the Company in trust funds held by Vanguard Fiduciary Trust Company or any successor trustee selected by the EBTC.The value of the trust funds change according to increases or decreases in the value of the assets, gain or loss on sale of assets, and income from dividends and interest held therein.In addition, Vanguard performs all record keeping functions for the Plan. 3 The trustee will maintain as many separate investment funds within its trust funds, with such different investment objectives, as the EBTC deems advisable.During the Plan years ended December 31, 2009 and 2008, participants were able to allocate their contributions among the following investment options: Royce Total Return Fund, Vanguard 500 Index Fund, Vanguard Explorer Fund, Vanguard Extended Market Index Fund, Vanguard Federal Money Market Fund, Vanguard International Growth Fund, Vanguard Prime Money Market Fund, Vanguard PRIMECAP Fund, Vanguard REIT Index Fund, Vanguard Small-Cap Index Fund, Vanguard Total Bond Market Index Fund, Vanguard Total International Stock Index Fund, Vanguard Wellington Fund, Vanguard Windsor II Fund, Vanguard Retirement Savings Trust, and the Ralcorp Stock Fund. Withdrawals, Loans and Forfeitures.Upon participant termination, retirement, disability, or death, or in the event of termination of the Plan without establishment of a successor plan, the amount in the trust fund credited to each participant which is vested will be distributed to the participant or to the participant’s beneficiary or other legal representative.Under the Plan, a participant may elect from several payment alternatives regarding the timing and nature of distributions.Plan withdrawals may be made prior to termination or retirement for cases of hardship.Such distributions are limited to the amount required to meet the need created by the hardship and are made in accordance with guidelines determined by the Company. The Company may, subject to certain rules and regulations, permit participants to borrow from their credited account balances.Such loans will be permitted for any purpose provided certain plan conditions and certain other conditions as prescribed by federal law are met. Upon termination, any Company matching contributions and the earnings thereon which are not vested will be forfeited, but will be restored if the participant again becomes an eligible employee within five years after termination.Amounts forfeited are used to reduce Company matching contributions required under the Plan.Forfeitures, net of amounts restored, during the year ended December 31, 2009 were $243,679. Amendments and Termination.The Board, and in certain limited circumstances the EBTC and the Co-Chief Executive Officers of the Company, may amend the Plan.The Board may also terminate the Plan or direct that Company matching contributions cease.In the case of Plan termination, non-forfeitable rights to the Company matching contributions credited to a participant’s account shall automatically vest. Note 2 – Summary of Significant Accounting Policies The significant accounting policies followed by the Plan are described below: Basis of Accounting.The accompanying financial statements are prepared using the accrual basis of accounting, with the exception of benefit payments, which are recorded upon distribution. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of additions to and deductions from net assets during the reporting period.Actual results could differ from those estimates. 4 Investments.Plan investments in common stock and shares of registered investment companies (mutual funds) are carried at fair market value based on closing prices on the last business day of the plan year.Interest income is recognized as earned, and dividend income is recognized on the ex-dividend date.Participant loans are valued at cost, which approximates fair value.Units of the Retirement Savings Trust are valued at net asset value at year-end.The Ralcorp Stock Fund is valued at its year-end unit closing price (comprised of the year-end market price of Ralcorp common stock plus any uninvested cash position).Purchases and sales of investments are recorded on a trade-date basis.Net appreciation (depreciation) in fair value of investments is comprised of net realized and unrealized gains and losses.Net realized gain (loss) is the difference between sale proceeds and historical cost using the average cost method.Unrealized gain (loss) is the difference between the market value of an investment at the end of the plan year and the market value of the same investment at the beginning of the plan year or at its acquisition date if acquired during the plan year.Capital gain distributions are included in dividend income. Investment securities are exposed to various risks, such as interest rate, market and credit.Due to the level of risk associated with certain investment securities and the level of uncertainty related to changes in the value of investment securities, it is at least reasonably possible that changes in risks in the near term could materially affect the amounts reported in the Statement of Net Assets Available for Benefits. Note 3 – Investments The following table presents the carrying value of all of the Plan’s investments. December 31, Mutual funds: Royce Total Return Fund $ $ Vanguard 500 Index Fund Vanguard Explorer Fund Vanguard Extended Market Index Fund Vanguard Federal Money Market Fund Vanguard International Growth Fund Vanguard Prime Money Market Fund - Vanguard PRIMECAP Fund Vanguard REIT Index Fund Vanguard Small-Cap Index Fund Vanguard Total Bond Market Index Fund Vanguard Total International Stock Index Fund Vanguard Wellington Fund Vanguard Windsor II Fund Common stock: Ralcorp Holdings, Inc. Common/collective trusts: Vanguard Retirement Savings Trust Participant loans $ $ 5 During 2009, the Plan’s investments (including investments bought, sold, and held during the year) appreciated in value as follows: Mutual funds $ Common stock $ Note 4 – Fair Value Measurements The following table presents the Plan’s assets measured at fair value on a recurring basis as of December 31, 2009 and 2008 and the corresponding levels in the fair value hierarchy. December 31, 2009 Total Level 1 Level 2 Level 3 Mutual funds: Index $ $ $
